     Case 2:20-cv-02404-TLN-CKD Document 21 Filed 06/17/21 Page 1 of 2



 1 ALEXANDER E. POTENTE, State Bar No. 208240
   alex.potente@clydeco.us
 2 ALEC H. BOYD, State Bar No. 161325
   alec.boyd@clydeco.us
 3 CLYDE & CO US LLP
   Four Embarcadero Center, Suite 1350
 4 San Francisco, California 94111
   Telephone: (415) 365-9800
 5 Facsimile: (415) 365-9801

 6 Attorneys for Defendant
   MUNICH REINSURANCE AMERICA, INC.
 7

 8                            UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA

10                               SACRAMENTO DIVISION

11 SPECIAL DISTRICT RISK MANAGEMENT             Case No. 2:20-cv-02404-TLN-CKD
   AUTHORITY, a joint powers authority,
12                                              ORDER FOR THE JOINT MOTION TO
                   Plaintiff,                   MODIFY THE INITIAL PRETRIAL
13                                              SCHEDULE ORDER
           v.
14
   MUNICH REINSURANCE AMERICA, INC.,
15 a corporation; GENERAL REINSURANCE
   CORPORATION, a corporation; and DOES 1-
16 100, inclusive,

17              Defendants.

18

19

20                                        ORDER
21        The Joint Motion to Motion to Modify the Initial Pretrial Scheduling Order
22 filed by plaintiff Special District Risk Management Authority (“SDRMA”),

23 Defendants Munich Reinsurance America, Inc. (“Munich Re”) and General

24 Reinsurance Corporation (“Gen Re”) is granted. The Court finds good cause to

25 justify the continuance requested by SDRMA, Munich Re, and Gen Re.

26

27

28
                                            1                 Case No. 2:20-cv-02404-TLN-CKD
           ORDER ON JOINT MOTION TO MODIFY THE INITIAL PRETRIAL SCHEDULE ORDER
     Case 2:20-cv-02404-TLN-CKD Document 21 Filed 06/17/21 Page 2 of 2



 1        Based on the foregoing, the Court continues the following deadlines:
 2

 3   Prior Deadlines                            Proposed Deadlines
 4
     Non-Expert Discovery Cut-off:              November 8, 2021
 5
     August 9, 2021;
 6

 7

 8   Disclosure of Expert Witnesses:            January 7, 2022

 9   October 9, 2021

10   Supplemental List of Expert Witnesses:     February 7, 2022
11   November 9, 2021
12
     Supplement Discovery:                      May 23, 2022
13
     February 7, 2022.
14

15

16
          IT IS SO ORDERED.
17

18 DATED: June 17, 2021

19                                                   Troy L. Nunley
20                                                   United States District Judge

21

22

23

24

25

26

27

28
                                            2                 Case No. 2:20-cv-02404-TLN-CKD
           ORDER ON JOINT MOTION TO MODIFY THE INITIAL PRETRIAL SCHEDULE ORDER
